DETAILED ACTION
The instant application having Application No. 16/411,423 filed on May 14, 2019 is presented for examination by the examiner.
The amended claims submitted 11/22/2021 in response to the office action mailed 7/23/2021 are under examination. Claims 1-28 are pending, of which claims 11-28 are withdrawn, and claims 1-10 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular one of ordinary skill in the art would not know how to make an ophthalmic lens “wherein a geometry of one or more of the first surface and the second surface is configured based on at least the difference between the second cylinder power and the first cylinder power to minimize the difference between the volume of lens material of the ophthalmic lens and the volume of lens material of the comparative lens due to the difference between the second cylinder power different and the first cylinder power.”

(A) The breadth of the claims;
(B) The Nature of the invention; 
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
In re Wands, 858 F.2d 7331, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
In the instant case: (A) the breadth of the claims covers every conceivable structure (means) for achieving the stated property (minimizing a change in volume as a function of cylindrical power) while the specification discloses at most only those known to the inventor; (C) the prior art (Clutterbuck US 6183082 B1) teaches how to minimize the change in volume of the entire contact lens using adjustments to the geometry of the peripheral zone, not adjustments of how to implement the desired cylindrical power; (D) the level of skill in the art is high; (E) the level of predictability in the art is high in that the volume of any contact lens is a product of its geometry; however (F) the examiner could not identify any direction provided by the inventor as to how they achieved the results depicted in Fig. 5, and (G) there are no working examples given. Thus despite the level of skill in the art and the predictability within the art, (H) an undue quantity of experimentation would be needed to make the invention based on the content of the disclosure.
Note that prior to the amendment, no issue of enablement was present because Clutterbuck taught the original claim, and Clutterbuck is a patent and thus enabled. 
Claims 2-10 inherit this lack of enablement issue from claim 1 and do not alleviate it.

Response to Arguments
Applicant’s arguments, see pages 7-9 of the response, filed 11/22/2021, with respect to the rejection(s) of claim 1 under 35 USC §102 as anticipated by Clutterbuck have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC §112(a) in light of the amendments to the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872